ROBERTS, Justice.
The plaintiff sued defendant for damages for assault and battery, alleging that defendant “seized and laid hold” of her and struck her “a great and violent blow”. The jury found for the defendant, motion for new trial was denied, and this appeal by plaintiff followed. The only point to be decided here is whether the verdict in favor of defendant is contrary to the law and the facts.
The altercation during which the assault allegedly occurred took place on a stairway in hotel premises formerly owned by plaintiff, which she had sold to defendant. The plaintiff was still temporarily in possession, under an oral agreement with the defendant that he could enter upon the premises for the purpose of determining necessary repairs. On the day in question, the defendant came to the hotel with an architect to plan some of these repairs. The plaintiff took a defensive position on the stairs, intending to block defendant’s progress to the second floor. Plaintiff testified that defendant struck her on the arm, and her mother said she saw him do it “out of the corner of her eye”. Defendant said that he didn’t, and his testimony was corroborated by the architect. The architect said that the defendant “brushed past” the plaintiff, but did not strike her. The defendant admitted he went past her, but said he didn’t touch her.
The cause was submitted to the jury on instructions which were apparently satisfactory to the plaintiff and which were not made a part of the record here. The jury resolved the conflicts in the evidence in favor of defendant under such instructions, and the trial judge was satisfied that their verdict was in accordance with the facts and the law applicable thereto, as charged by him, since he denied the plaintiff’s motion for new trial. In the circumstances here, we are unable to say that the verdict was contrary to the facts and the law, as charged by the court.
No error having been made to appear, the judgment appealed from should be and it is hereby
Affirmed.
DREW, C. J., TERRELL, J., and STANLY, Associate Justice, concur.